Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations recited in the independent claims as a whole.
The claim 1 recites and claim 22 recites similar limitations:
A method for digitally modeling an industrial space, the industrial space comprising a plurality of pieces of equipment disposed in an industrial building, the method comprising: three-dimensionally digitizing the industrial space to obtain a web comprising a plurality of points defining meshes representing an outer envelope of the industrial space with said plurality of pieces of equipment; and real-time segmenting the web in a virtual environment with which a user interacts, comprising obtaining a bounding box positioned by the user in the virtual environment to bound at least one piece of equipment of said plurality of pieces of equipment, wherein said at least one piece of equipment is to be segmented; and, associating points of said plurality of points within the bounding box to form a virtual object, wherein said virtual object corresponds to all or a part of a single piece of equipment of said plurality of pieces of equipment; or two or more of pieces of equipment of said plurality of pieces of equipment that are associated together.

Moritz et al. (US 2001/0025229 A1) teaches a method of identifying components inside a facility. In this method: picture data of components of the facility and predefined representations of the components of the facility are stored in memory; compare the components of the facility in the picture data with the predefined representations of the components of the facility in order to identify identified components as respective ones of the components of the facility. All the components are displayed on the display. However, Moritz does not teach components identifying method as claimed in the Application. 

Liu et al. (US 2017/0084077 A1) teaches a method of identifying objects present in 3D mesh representation of area, generating accurate 3D models for the objects, and aligning the 3D models to their corresponding objects in an application. In this method, a 3D mesh image of an area is acquired using, for example photogrammetry. On this image, region of interest, e.g. a building, is identified using a bounding box, as shown in FIG. 7A. Then depth image is generated. The method further comprises causing a filtering of the textured 3D mesh data in the regions of interest to remove mesh data below at least one threshold height based on the depth image. Additionally, the approach comprises processing and/or facilitating a processing of the filtered textured 3D mesh data to cause a generation of the 3D building. However, in Liu, the bounding box placed around the area of interest by a user. Furthermore, Liu does not teach: real-time segmenting the web in a virtual environment with which a user interacts, comprising obtaining a bounding box positioned by the user in the virtual environment to bound at least one piece of equipment of said plurality of pieces of equipment, wherein said at least one piece of equipment is to be segmented; and, associating points of said plurality of points within the bounding box to form a virtual object, wherein said virtual object corresponds to all or a part of a single piece of equipment of said plurality of pieces of equipment; or two or more of pieces of equipment of said plurality of pieces of equipment that are associated together.

Carrington (US 2021/0343073 A1) teaches a method of generating and identifying components in a floor image. For example, a 3D mesh map is generated by using photogrammetry sensor. The 3D map can depict a region, such as a portion of a town or a city, or road, walkways surrounding a building. Carrington teaches different methods of identifying component, e.g. a building, in the 3D map: analyze the contours of buildings or structures within the three-dimensional map to find a corresponding building with a similar contour. In particular, the model may compare the exterior contours and/or the elevation sheets to the contours of buildings located within the 3D map to identify a corresponding building with contours similar to the exterior contours and/or the elevation sheets. For example, the model may be implemented as a machine learning model trained on a training data set including exterior contours and elevation sheets of buildings, along with an indication of the correct corresponding building.  However, Carrington does not teach a method of identifying the component in a 3D mesh as the instant application claimed: real-time segmenting the web in a virtual environment with which a user interacts, comprising obtaining a bounding box positioned by the user in the virtual environment to bound at least one piece of equipment of said plurality of pieces of equipment, wherein said at least one piece of equipment is to be segmented; and, associating points of said plurality of points within the bounding box to form a virtual object, wherein said virtual object corresponds to all or a part of a single piece of equipment of said plurality of pieces of equipment; or two or more of pieces of equipment of said plurality of pieces of equipment that are associated together.

Stevens et al. (US 2021/0272358 A1) teaches an automated 3D building identification method. In this method, 3D mesh of an area around a building is obtained using photogrammetry. This area has different components, such as buildings. In order to identify and generate 3D building mode, 3D data containing the building based on the input address is obtained; the 3D mesh and the 3D data is pre-processed; using segmentation and mask to identify each roof face of the buildings; converting each roof face into a 2D polygon; and projecting each 2D polygon into a 3D polygon to reconstruct a 3D building model. However, Stevens does not teach a method of identifying the building in a 3D mesh as the instant application claimed: real-time segmenting the web in a virtual environment with which a user interacts, comprising obtaining a bounding box positioned by the user in the virtual environment to bound at least one piece of equipment of said plurality of pieces of equipment, wherein said at least one piece of equipment is to be segmented; and, associating points of said plurality of points within the bounding box to form a virtual object, wherein said virtual object corresponds to all or a part of a single piece of equipment of said plurality of pieces of equipment; or two or more of pieces of equipment of said plurality of pieces of equipment that are associated together.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611